286 F.2d 420
Isadore SMITH, Appellant,v.Dr. Russell O. SETTLE, Warden, United States Medical Center, and James W. Stancil, Chairman, Board of Veterans Appeals, Appellees.
No. 16699.
United States Court of Appeals Eighth Circuit.
February 8, 1961.

Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
Appellant instituted a suit in the district Court which was in purpose and effect one to have reviewed and set aside an order of the Veterans' Administration reducing the amount of the disability benefits which had theretofore been paid to him.


2
The District Court denied relief for want of jurisdiction in view of the provision of 38 U.S.C.A. § 211(a) that


3
"Except as provided in sections 784, 1661, 1761, and as to matters arising under chapter 37 of this title, the decisions of the Administrator on any question of law or fact concerning a claim for benefits or payments under any law administered by the Veterans' Administration shall be final and conclusive and no other official or any court of the United States shall have power or jurisdiction to review any such decision."


4
Appellant was permitted to file notice of appeal from the District Court's order, without payment of fee, but was denied leave to proceed further in forma pauperis on the ground that the appeal was without merit and so not taken in good faith. He challenges here this certificate on the part of the trial court and asks leave from us to be permitted to prosecute his appeal in forma pauperis.


5
On the basis of § 211(a), the court clearly was right in holding that it was without jurisdiction in the matter, and its certificate that the appeal was not taken in good faith cannot possibly therefore be said to be arbitrary or unwarranted. See also Sinlao v. United States, 106 U.S.App.D.C. 263, 271 F.2d 846; Hahn v. Gray, 92 U.S.App.D.C. 188, 203 F.2d 625; and Brewer v. United States, D.C.E.D.Tenn., 117 F. Supp. 842.


6
Appellant has interspersed some general and loose allegations of violation of the Civil Rights Act under 42 U.S.C.A., §§ 1983 and 1985, but on the face of the complaint there is no basis to regard these as having any semblance of foundation or substance.


7
The appeal will be permitted to be docketed without payment of fee, and it will thereupon be dismissed as being frivolous. In this situation there is no need to consider whether, if a suit was capable of being maintained, appellant has named the proper parties defendant.


8
Appeal dismissed.